 

Exhibit 10.1



 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into and effective as of
March 1, 2015 (“Effective Date”), by and between STAAR Surgical Company, a
Delaware corporation on behalf of itself and any and all affiliated entities
(together, the “Company”) and Caren L. Mason (“Executive”).

 

RECITALS

 

A.           The Company is a leading developer, manufacturer and marketer of
implantable lenses for the eye and delivery systems related thereto (the
“Business”).

 

B.           The Company wishes to employ Executive to serve as its Chief
Executive Officer.

 

C.           Executive wishes to be employed by the Company and to serve in such
capacity under the terms and conditions in this Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.           Position and Duties.

 

(a)          During the term of this Agreement, Executive will be employed by
the Company to serve as Chief Executive Officer of the Company, reporting to the
Company’s Board of Directors (“Board”). As Chief Executive Officer, Executive
will, subject to the supervision and direction of the Board, be responsible for:
(i) implementing goals, operating plans, policies and objectives for the
Company; (ii) performing the duties and responsibilities customarily expected to
be performed by a Chief Executive Officer; and (iii) performing such other
duties and functions as are reasonably required and/or as may be reasonably
prescribed by the Board from time-to-time.

 

(b)          The location of Executive’s employment will be the Company’s
headquarters offices, but Executive from time to time may be required to travel
to other geographic locations in connection with the performance of her duties.

 

2.          Standards of Performance. Executive will at all times faithfully,
industriously and to the best of her ability, experience and talents perform all
of the duties required of and from her pursuant to the terms of this Agreement.
Executive will devote her full business energies and abilities and all of her
business time to the performance of her duties hereunder and will not, without
the Company’s prior written consent, render to others any service of any kind
(whether or not for compensation) that, in the Company’s sole but reasonable
judgment, would interfere with the full performance of her duties hereunder.
Notwithstanding the foregoing, Executive is permitted to spend reasonable
amounts of time to manage her personal financial and legal affairs and, with the
Company’s consent which will not be unreasonably withheld, to serve on civic,
charitable, not-for-profit, industry or corporate boards or advisory committees,
provided that such activities, individually and collectively, do not materially
interfere with the performance of Executive’s duties hereunder. In no event will
Executive engage in any activities that could reasonably create a conflict of
interest or the appearance of a conflict of interest. Executive shall be subject
to the Company’s policies, procedures and approval practices, as generally in
effect from time to time.

 

 

  

3.          Term. Executive will be employed for no specific term and until
terminated pursuant to the terms of this Agreement. The Company and Executive
shall each have a right to terminate this Agreement as provided in Section 5,
below.

 

4.          Compensation, Benefits and Policies.

 

(a)          Base Salary. As an annual base salary (“Base Salary”) for all
services rendered pursuant to this Agreement, Executive will be paid an initial
Base Salary in the gross amount of five hundred twenty five thousand dollars
($525,000) calculated on an annualized basis, less necessary withholdings and
authorized deductions, and payable pursuant to the Company’s regular payroll
practices at the time. The Base Salary is subject to periodic review and
adjustment not less frequently than annually within the first three (3) months
after the end of each fiscal year, in the sole discretion of the Board.

 

(b)          Performance Bonus. During Executive’s employment under this
Agreement, Executive will be eligible for a performance bonus, subject to the
terms and conditions of the bonus plan applicable to senior executives of the
Company, if any, established by the Board. The target amount of the annual bonus
is seventy-five percent(75%) of Executive’s annual Base Salary. However, payment
of the bonus will be conditioned on the Company’s achievement of financial
objectives established by the Board and individual performance objectives to be
established annually by the Board, and the bonus may be zero. For the avoidance
of doubt, the performance bonus will be payable only if financial and
performance objectives established by the Board are achieved. To encourage
continued tenure with the Company, Executive must be employed by the Company as
of the payment date to be eligible for a performance bonus for the year to which
the bonus relates. Performance bonuses will be paid out according to the terms
of the applicable bonus plan, if any, but in no event later than the end of the
first quarter of the year that immediately follows the fiscal year to which the
bonus relates.

 

(c)          Long Term Incentive Compensation. Executive will be eligible to
participate in the long term incentive plans applicable to senior executives of
the Company as may be established by the Board from time to time, subject to the
terms and conditions of any such plans. The incentive may vary from year to
year, and may consist of restricted stock grants, stock options or other forms
of incentive, or a combination of more than one type of incentive. Subject to
full execution of this Agreement, Executive will receive an option to purchase
up to 400,000 shares of STAAR Surgical Company’s common stock. The grant will be
effective and priced on March 3, 2015, provided that is your first day of
employment and this Agreement is fully executed. These options will vest in
increments of one third on the first year anniversary, one third on the second
year anniversary and one third on the third year anniversary. All of these
options shall have a ten year term after vesting. In addition, the Executive
will have twelve (12) months to exercise all of her vested stock options after
termination of service with the Company, unless terminated by the Company with
cause.

-2-

 

 

(d)          Paid Time Off and Benefits. Executive is entitled to participate in
any plans regarding benefits of employment, including pension, profit sharing,
group health, disability insurance and other employee pension and welfare
benefit plans now existing or hereafter established to the extent that Executive
is eligible under the terms of such plans and if the other executive officers of
the Company generally are eligible to participate in such plan. The Company may,
in its sole discretion and from time-to-time, establish additional senior
management benefit plans as it deems appropriate. Executive understands that any
such plans may be modified or eliminated in the Company’s sole discretion in
accordance with applicable law, provided that no such modification or
elimination shall result in reducing or eliminating any benefits in which
Executive’s right has vested.

 

(e)          Reimbursement of Business Expenses. The Company will promptly
reimburse to Executive her reasonable, customary and documented out-of-pocket
business expenses in connection with the performance of her duties under this
Agreement, and in accordance with the policies and procedures established by the
Company. If such expense qualifies hereunder for reimbursement, then the Company
will reimburse Executive for that expense in accordance with the Company’s
policy

 

(f)          Sarbanes-Oxley Act Loan Prohibition. To the extent that any Company
benefit, program, practice, arrangement or this Agreement would or might
otherwise result in Executive’s receipt of an illegal loan (the “Loan”), the
Company shall use commercially reasonable efforts to provide Executive with a
substitute for the Loan that is lawful and of at least equal value to Executive.
If this cannot be done, or if doing so would be significantly more expensive to
the Company than making the Loan, the Company need not make the Loan to
Executive or provide her a substitute for it.

 

5.           Termination of Employment.

 

(a)          By Company Without Cause. The Company may terminate Executive's
employment without Cause (as defined in this Agreement) at any time and without
prior notice, written or otherwise. In the event the Company terminates
Executive's employment for other than Cause, Incapacity (as defined in this
Agreement) or death, and subject to the other provisions of this Agreement,
Executive will be entitled to:

 

(i)          continued coverage under the Company’s insurance benefit plans
through the termination date and such other benefits to which she may be
entitled pursuant to the Company’s benefit plans (other than any severance
plan);

 

(ii)         payment of all earned but unpaid compensation (including accrued
unpaid vacation) through the effective date of termination, payable on or before
the termination date; and

 

-3-

 

 

(iii)        reimbursement of expenses incurred on or before the termination
date in accordance with Section 4(e), above; plus

 

(iv)         payment of the equivalent of the Base Salary she would have earned
over the next eighteen (18) months following the termination date (less
necessary withholdings and authorized deductions) at her then current Base
Salary rate (the “Severance Payment”), payable, at the option of the Board, in
(a) equal monthly installments over the eighteen (18) months following the
termination date (the “Severance Period”), or (b) in a lump sum, subject in
either case to Section 16, below; and

 

(v)          at Executive’s option, reimbursement of insurance premiums payable
to retain group health coverage as of the termination date for herselfand her
eligible dependents pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1986 (“COBRA”) for 18 (18) months.

 

The payments and benefits set forth in Sections 5(a)(i)-(iii) shall be referred
to as the “Accrued Benefits”, and the payments and benefits set forth in
Sections 5(a)(iv)-(v) shall be referred to as the “Severance Benefits”.
Executive shall not receive the Severance Benefits unless Executive executes the
separation agreement and general release attached as Exhibit A, and the same
becomes effective pursuant to its terms. In addition, if Executive accepts other
employment within the Severance Period, the Company’s obligation under Section
5(a)(v) above will be extinguished as of the date Executive becomes covered
under the group health plan of Executive’s new employer.

 

(b)          By Company With Cause. The Company may terminate Executive’s
employment at any time and without prior notice, written or otherwise, for
Cause. As used in this Agreement, “Cause” shall mean any of the following
conduct by Executive: (i) material breach of this Agreement, or of a Company
policy or of a law, rule or regulation applicable to the Company or its
operations; (ii) demonstrated and material neglect of duties, or failure or
refusal to perform the material duties of his position, or the failure to follow
the reasonable and lawful instructions of the Board; (iii) dishonesty,
self-dealing, fraud, misrepresentation, gross negligence or serious misconduct;
or (iv) conviction of or plea of guilty or nolo contendere to any felony crime.
Termination pursuant to Section 5(b)(ii) shall be effective only if such failure
continues after Executive has been given written notice thereof and fifteen (15)
business days thereafter in which to present her position to the Board or to
cure the same, unless the Board reasonably determines that the reason(s) for
termination are not capable of being cured. In the event of termination for
Cause, Executive will be entitled only to the Accrued Benefits through the
termination date, which will be the date on which the notice is given. The
Company will have no further obligation to pay any compensation of any kind
(including without limitation any bonus or portion of a bonus that otherwise may
have become due and payable to Executive with respect to the year in which such
termination date occurs), or severance payment of any kind nor to make any
payment in lieu of notice.

-4-

 

  

(c)           Incapacity or Death.

 

(i)          “Incapacity” means that Executive is (A) unable to perform the
essential functions of her position, with or without reasonable accommodation,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, or (B) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, and is receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering the Company's
employees, or (C) determined to be totally disabled by the Social Security
Administration, as interpreted by the Company in its discretion, or (D) deemed
to be disabled in accordance with the applicable disability insurance program of
the Company, provided that the definition of "disability" applied under such
disability insurance program complies with the requirements of this subsection,
as determined by the Company in its discretion. A determination of Incapacity
shall not be arbitrary or unreasonable and the Company, in making such
determination, shall take into consideration the opinion of Executive's personal
physician, if reasonably available, and any other physician deemed appropriate
by the Company, but such determination by the Company shall be final and binding
on the parties hereto. The Company will provide all applicable legally-required
leaves to Executive, which shall be provided on an unpaid basis unless pay is
otherwise required under applicable law. This provision shall be interpreted and
applied in a manner consistent with all applicable laws, including laws
regarding workers' compensation, reasonable accommodation of disability, and
family and medical leave laws. The Company has the right to terminate
Executive’s employment for Incapacity on fifteen (15) days’ written notice. In
the event of termination for Incapacity, Executive will be entitled to receive
the Accrued Benefits.

 

(ii)         Executive’s employment pursuant to this Agreement shall be
immediately terminated without notice by the Company upon the death of
Executive. If Executive dies while actively employed pursuant to this Agreement,
the Company will pay the Accrued Benefits to his estate or designated
beneficiaries within sixty (60) days.

 

(d)          Resignation for Good Reason. Executive may resign and terminate
this Agreement for Good Reason (as defined below) by giving written notice of
resignation to the Company. As used in this Agreement, “Good Reason” shall mean
any one of the following: (i) a material reduction in Executive’s Base Salary
and/or a material failure to provide the benefits required in Section 4,
(ii) any action or inaction that constitutes a material breach by the Company of
this Agreement; (iii) a material diminution in Executive’s authority, duties or
responsibilities such that they are materially inconsistent with her position as
Chief Executive Officer of the Company; and (iv) relocation of the Company’s
headquarters to a location that materially increases Executive’s commute.
Resignation for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) Executive has given the Company written notice
(pursuant to Section 11 below) within thirty (30) days of the initial occurrence
of any of the above-specified events or conditions constituting the Good Reason
and has requested a specific reasonable cure, (B) the Company has failed to cure
the occurrence within thirty (30) days of receiving written notice from
Executive (the “Cure Period”), and (C) Executive provides written notice of a
resignation date that is after the expiration of the Cure Period but no more
than ninety (90) days after the initial occurrence of the event giving rise to
the resignation for Good Reason. In the event of a resignation for Good Reason,
Executive will be entitled to the Accrued Benefits and the Severance Benefits,
on the same conditions set forth in the final paragraph of Section 5(a),
specifically including, but not limited to, the signing of the severance
agreement and general release document, attached hereto as Exhibit A.

-5-

 

 

(e)          Resignation or Termination Following a Change in Control. Executive
may resign and terminate this Agreement following a Change in Control (as
defined below) if the successor to the Company fails to offer or maintain
Executive in the position of Chief Executive Officer of the successor company
reporting to the Board of the successor to the Company, with compensation and
benefits substantially similar to those enjoyed by Executive immediately
preceding the Change in Control for a period of eighteen (18) months following
the Change in Control. Resignation following a Change in Control shall not be
effective unless all of the following conditions are satisfied: (A) Executive
has given the Company written notice (pursuant to Section 11 below) within
thirty (30) days of the change in position and/or compensation and benefits and
has requested a specific reasonable cure, (B) the Company has failed to restore
Executive’s position and/or compensation and benefits within thirty (30) days of
receiving written notice from Executive, and (C) Executive provides written
notice of a resignation date that is after the time for the Company to restore
Executive’s position and/or compensation and benefits has expired, but no more
than ninety (90) days after the change in position and/or compensation and
benefits. In the event of Executive’s resignation following a Change in Control
in accordance with this subsection, or if the Company terminates Executive
without Cause within twelve (12) months after a Change in Control, subject to
the same conditions set forth in the final paragraph of Section 5(a),
specifically including, but not limited to, the signing of the severance
agreement and general release document, attached hereto as Exhibit A, Executive
will be entitled to the Accrued Benefits and the Severance Benefits, plus an
amount equal to his bonus, if any, for the year prior to his resignation or
termination and an amount equal to his target bonus for the year in which his
resignation or termination occurs. In such event, STAAR agrees that all stock
options, restricted stock and other incentive compensation awards of the
Executive that are outstanding at the time of such termination and that have not
previously become exercisable, payable or free from restrictions shall
immediately become exercisable, payable or free from restrictions, as the case
may be, in their entirety, and that, the exercise period of any stock option
shall continue for the length of the exercise period specified in the grant of
the award determined without regard to the Executive’s termination of
employment(collectively, the “Change in Control Benefits”).

 

As used in this Agreement, a “Change in Control” shall mean any of the following
events:

 

(i)          any person, including a group as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934 (the “1934 Act”), but excluding Broadwood
Partners, L.P. or a group of which it is a member, becomes the beneficial owner
of stock of the Company with respect to which twenty-five percent (25%) or more
of the total number of votes for the election of the Board may be cast;

 



-6-

 

 

(ii)         as a result of, or in connection with, any cash tender offer,
exchange offer, merger or other business combination, sale of assets or
contested election, or combination of the foregoing, persons who were directors
of the Company just prior to such event shall cease to constitute a majority of
the Board;

 

(iii)        the stockholders of the Company approve an agreement providing
either for a transaction in which the Company will cease to be an independent
publicly owned corporation or for a sale or other disposition of all or
substantially all the assets of the Company;

 

(iv)         acquisition in a single or series of related transactions,
including without limitation a tender offer or exchange offer, by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan), of beneficial ownership (within the meaning of Rule
13d-3 of the 1934 Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company's outstanding securities; or

 

(v)          any other event that a majority of the incumbent Board in its sole
discretion determines to be a Change in Control.

 

Notwithstanding the foregoing, the formation of a holding company for the
Company in which the stockholdings of the holding company after its formation
are substantially the same as for the Company prior to the holding company
formation does not constitute a Change in Control for purposes of this
Agreement.

 

(f)          Voluntary Resignation without Good Reason. Executive may terminate
this Agreement without Good Reason effective on sixty (60) day’s written notice,
unless the Company in its sole discretion accepts the resignation earlier. In
the event that Executive resigns without Good Reason as defined above in Section
5(d), Executive will be entitled only to the Accrued Benefits through the
termination date. The Company will have no further obligation to pay any
compensation of any kind (including without limitation any bonus or portion of a
bonus that otherwise may have become due and payable to Executive with respect
to the year in which such termination date occurs), or severance payments of any
kind. Furthermore, Executive agrees that in the event that Executive resigns
without Good Reason within twelve (12) months of the Effective Date, Executive
shall pay to the Company within thirty (30) days after the Effective Date of
such resignation an amount equal to any bonus that was paid to Executive upon
acceptance of employment (“Signing Bonus”).

 



-7-

 

 

6.           Proprietary Information Obligations.



 

(a)          Proprietary Information and Confidentiality. Both before and during
the term of Executive’s employment, Executive will have access to and become
acquainted with certain confidential and/or proprietary information regarding
the Company and its Business, including, without limitation, all of the
following materials and information (whether or not reduced to writing and
whether or not patentable or protected by copyright): trade secrets; inventions;
processes; formulae; programs; technical data; products; sales and marketing
plans; financial information; Company-developed software; engineering designs
and documentation; customer proposals, specifications and requirements;
identities, lists and confidential information about customers, prospects,
suppliers, vendors and key employees; personal information relating to the
Company’s employees; mailing and e-mail lists (collectively, “Proprietary
Information”). Executive will not disclose any of the Proprietary Information
directly or indirectly, or use it in any way, either during her employment
pursuant to this Agreement or at any time thereafter, except as reasonably
required or specifically requested in the course of her employment with the
Company or as authorized in writing by the Company. Notwithstanding the
foregoing, Proprietary Information does not include information that is
otherwise publicly known or available, provided it has not become public as a
result of a breach of this Agreement or any other agreement Executive has or may
have to keep information confidential. It is not a breach of this Agreement for
Executive to disclose Proprietary Information pursuant to an order of a court or
other governmental or legal body.

 

(b)          Inventions Agreement and Assignment.

 

(i)          Executive hereby agrees to disclose promptly to the Company (or any
persons designated by it) all developments, designs, creations, improvements,
original works of authorship, formulas, processes, know-how, techniques and/or
inventions (collectively, the “Inventions”) (A) which are made or conceived or
reduced to practice by Executive, either alone or jointly with others, in
performing her duties during the period of Executive’s employment by the
Company, that relate to or are useful in the business of the Company; or
(B) which result from tasks assigned to Executive by the Company, or from
Executive’s use of the premises or other resources owned, leased or contracted
by the Company.

 

(ii)         Executive agrees that all such Inventions which the Company in its
discretion determines to be related to or useful in its business or its research
or development, or which result from work performed by Executive for the
Company, will be the sole and exclusive property of the Company and its assigns,
and the Company and its assigns will have the right to use and/or to apply for
patents, copyrights or other statutory or common law protections for such
Inventions in any and all countries. Executive further agrees to assist the
Company in every reasonable way (but at the Company’s expense) to obtain and
from time to time enforce patents, copyrights and other statutory or common law
protections for such Inventions in any and all countries. To that end, Executive
will execute all documents for use in applying for and obtaining such patents,
copyrights and other statutory or common law protections therefor and enforcing
the same, as the Company may desire, together with any assignments thereof to
the Company or to persons or entities designated by the Company. Should the
Company be unable to secure Executive’s signature on any document necessary to
apply for, prosecute, obtain, or enforce any patent, copyright or other right or
protection relating to any Invention, whether due to her mental or physical
incapacity or any other cause, Executive hereby irrevocably designates and
appoints the Company and each of its duly authorized officers and agents as
Executive’s agent and attorney-in-fact, to act for and in her behalf and stead,
to execute and file any such document, and to do all other lawfully permitted
acts to further the prosecution, issuance, and enforcement of patents,
copyrights or other rights or protections with the same force and effect as if
executed and delivered by Executive. Executive’s obligations under this Section
6(b)(ii) will continue beyond the termination of Executive’s employment with the
Company, but the Company will compensate Executive at a reasonable rate after
such termination for time actually spent by Executive at the Company’s request
in providing such assistance.

-8-

 

  

(iii)        Executive hereby acknowledges that all original works of authorship
which are made by Executive (solely or jointly with others) within the scope of
Executive’s employment which are protectable by copyright are “works for hire,”
as that term is defined in the United States Copyright Act (17 U.S.C.
section 101).

 

(iv)         Any provision in this Agreement requiring Executive to assign
Executive’s rights in any Invention to the Company will not apply to any
invention that is exempt under the provisions of California Labor Code
section 2870, which provides:

 

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) result from any work performed
by the employee for the employer. (b) To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.”

 

(c)          Non-Solicitation of Customers and Other Business Partners.
Executive recognizes that by virtue of her employment with the Company, she will
be introduced to and may be involved in the solicitation and servicing of
existing customers and other business partners of the Company and new customers
and business partners obtained by the Company during her employment. Executive
understands and agrees that all efforts expended in soliciting and servicing
such customers and business partners shall be for the benefit of the Company.
Executive further agrees that during her employment with the Company she will
not engage in any conduct which could in any way jeopardize or disturb any of
the customer and business partner relationships of the Company. In addition,
Executive agrees that, for a period beginning on the Effective Date and ending
twelve (12) months after termination of Executive’s employment with the Company,
regardless of the reason for such termination, Executive shall not use any
Proprietary Information to, directly or indirectly, solicit, direct, interfere
with, or entice away from the Company any existing customer, licensee, licensor,
vendor, contractor or distributor of the Company or for the customer or other
business partner to expand its business with a competitor, without the prior
written consent of the Board.

-9-

 

  

(d)          Non-Solicitation of Employees. Executive recognizes the substantial
expenditure of time and effort which the Company devotes to the recruitment,
hiring, orientation, training and retention of its employees. Accordingly,
Executive agrees that, for a period beginning on the Effective Date and ending
twelve (12) months after termination of Executive’s employment with the Company,
regardless of the reason for such termination, Executive shall not use any
Proprietary Information, directly or indirectly, for herself or on behalf of any
other person or entity, solicit, offer employment to, hire or otherwise retain
the services of any employee of the Company in a position classified as exempt
from overtime pay requirements. For purposes of the foregoing, “employee of the
Company” shall include any person who was an employee of the Company at any time
within six (6) months prior to the prohibited conduct.

 

(e)          Company Property and Materials.

 

(i)          All files, records, documents, computer-recorded or electronic
information, drawings, specifications, equipment, and similar items relating to
Company business, whether prepared by Executive or otherwise coming into her
possession, will remain the Company’s exclusive property and will not be removed
from Company premises under any circumstances whatsoever without the Company’s
prior written consent, except when, and only for the period, necessary to carry
out Executive’s duties hereunder

 

(ii)         In the event of termination of Executive’s employment for any
reason, Executive will promptly deliver to the Company all Company equipment
(including, without limitation, any laptop and/or tablet computers, cellular
phones or other devices, and computer hardware and software) and all originals
and electronic or physical copies of all documents, including without
limitation, all books, customer lists, forms, documents supplied by customers,
records, product lists, writings, manuals, reports, financial documents and
other documents or property in Executive’s possession or control, which relate
to the Company’s business in any way whatsoever, and in particular to customers
of the Company, or which may be considered to constitute or contain Proprietary
Information as defined above, and Executive will neither retain, reproduce, nor
distribute copies thereof (other than a copy, prepared or reviewed and approved
by the Company, of Executive’s contacts in Outlook or similar electronic or
physical copy address and telephone directory).

 

-10-

 

(f)          Remedies for Breach. Executive acknowledges that any breach by
Executive of this Section 6 would cause the Company irreparable injury and
damage for which monetary damages are inadequate. Accordingly, in the event of a
breach or a threatened breach of this Section 6, the Company will be entitled to
an injunction restraining such breach. In addition, in the event of a breach of
this Section 6, the Company’s obligation to pay any unpaid portion of the
Severance Payment or other benefits as set forth in Sections 5(a), (d) and (e)
of this Agreement will be extinguished. Nothing contained herein will be
construed as prohibiting the Company from pursuing any other remedy available to
the Company for such breach or such threatened breach. Executive has carefully
read and considered these restrictions and agrees they are fair and reasonable
restrictions on Executive and are reasonably required for the protection of the
interests of the Company. Executive agrees not to circumvent the spirit of these
restrictions by attempting to accomplish indirectly what Executive is otherwise
restricted from doing directly. Executive agrees that the restrictions in this
Section 6 are reasonable and necessary to protect the Company’s Proprietary
Information, and they do not prevent Executive from working in the medical
device industry. To the extent that any of the provisions in this Section 6 are
held to be overly broad or otherwise unenforceable at the time enforcement is
sought, Executive agrees that the provision shall be reformed and enforced to
the greatest extent permissible by law. Executive further agrees that if any
portion of this Section 6 is held to be unenforceable, the remaining provisions
of this Section 6 shall be enforced as written.

 

7.          Interpretation, Governing Law and Exclusive Forum. The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the State of California (excluding any that mandate the
use of another jurisdiction’s laws). Any arbitration (unless otherwise mutually
agreed), litigation or similar proceeding with respect to such matters only may
be brought within California, and all parties to this Agreement consent to
California’s jurisdiction.

 

8.          Entire Agreement. All oral or written agreements or representations,
express or implied, with respect to the subject matter of this Agreement are set
forth in this Agreement.

 

9.          Severability. In the event that one or more of the provisions
contained in this Agreement are held to be invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such holding shall not impair
the validity, legality or enforceability of the remaining provisions herein.

 

10.         Successors and Assigns. This Agreement shall be binding upon, and
shall inure to the benefit of, Executive and her estate, but Executive may not
assign or pledge this Agreement or any rights arising under it, except to the
extent permitted under the terms of the benefit plans in which she participates.
No rights or obligations of the Company under this Agreement may be assigned or
transferred except that the Company shall require any successor (whether direct
or indirect, by purchase, merger, reorganization, sale, transfer of stock,
consideration or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no succession had taken place. As used in this Agreement,
“Company” means the Company as hereinbefore defined and any successor to its
business and/or assets (by merger, purchase or otherwise as provided in this
Section 10) which executes and delivers the agreement provided for in this
Section 10 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law. In the event that any successor refuses to
assume the obligations hereunder, the Company as hereinbefore defined shall
remain fully responsible for all obligations hereunder.

-11-

 

 

11.         Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be given by hand delivery, electronic
mail, facsimile, telecopy, overnight courier service, or by United States
certified or registered mail, return receipt requested. Each such notice,
request, demand or other communication shall be effective (i) if delivered by
hand or by overnight courier service, when delivered at the address specified in
this Section 11; (ii) if given by electronic mail, facsimile or telecopy, when
such electronic mail, facsimile or telecopy is transmitted to the electronic
mail address or facsimile or telecopy number specified in this Section 11 and
confirmation is received if during normal business hours on a business day, and
otherwise, on the next business day; and (iii) if given by certified or
registered mail, three (3) days after the mailing thereof. Notices shall be
addressed to the parties as follows (or at such other address, email address or
fax number as either party may from time to time specify in writing by giving
notice as provided herein):

 

If to the Company:              STAAR Surgical Company
1911 Walker Ave.
Monrovia, California 91016
Attn: Board of Directors

 

If to Executive:                   Caren Mason


 

12.         Indemnification. The Company will indemnify Executive to the fullest
extent permitted by the laws of the State of California.

 

13.         Dispute Resolution. The parties agree that all disputes, claims or
controversies between them and between Executive and the Company and its
successor, including any dispute, claim or controversy arising from or otherwise
in connection with this Agreement and/or Executive’s employment with the
Company, will be resolved as follows:

 

(a)          Prior to initiating any other proceeding, the complaining party
will provide the other party with a written statement of the claim identifying
any supporting witnesses or documents and the requested relief. The responding
party shall within forty-five (45) days furnish a statement of the relief, if
any, that it is willing to provide, and identify supporting witnesses or
documents.

 



-12-

 

 

(b)          If the matter is not resolved by the exchange of statements of
claim and statements of response as provided herein, the parties shall submit
the dispute to non-binding mediation, the cost of the mediator to be paid by the
Company, before a mediator and/or service to be jointly selected by the parties.
Each party will bear his or its own attorney’s fees and witness fees.

 

(c)          If the parties cannot agree on a mediator and/or if the matter is
not otherwise resolved by mediation, any controversy or claim between Executive
and the Company and any of its current or former directors, officers and
employees, including any arising out of or relating to this Agreement or breach
thereof, shall be settled by final and binding arbitration in the county in
which Executive last worked, or elsewhere as mutually agreed by the parties, by
a single arbitrator pursuant to the Employment Dispute Rules of Judicial
Arbitration and Mediation Services, Inc. (“JAMS”), unless the parties to the
dispute agree to another arbitration service or independent arbitrator. The
parties may conduct discovery to the extent permitted in a court of law; the
arbitrator will render an award together with a written opinion indicating the
bases for such opinion; and the arbitrator will have full authority to award all
remedies that would be available in court. Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. Each
party shall bear its own attorney’s fees and costs, unless the claim is based on
a statute that provides otherwise. The Company will pay the arbitrator’s fees
and any administrative charges of the arbitration service, except that if
Executive initiates the claim, she will pay a portion of the administrative
charges equal to the amount he would have paid to initiate the claim in a court
of general jurisdiction.

 

(d)          EXECUTIVE AND THE COMPANY AGREE THAT THIS ARBITRATION PROCEDURE IS
SUBJECT TO AND ENFORCEABLE UNDER THE FEDERAL ARBITRATION ACT (9 U.S.C. SECTIONS
1 ET SEQ.), AND WILL BE THE EXCLUSIVE MEANS OF REDRESS FOR ANY DISPUTES RELATING
TO OR ARISING FROM EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR TERMINATION
THEREFROM, INCLUDING DISPUTES OVER UNPAID WAGES, BREACH OF CONTRACT OR TORT,
VIOLATION OF PUBLIC POLICY, RIGHTS PROVIDED BY FEDERAL, STATE OR LOCAL STATUTES,
REGULATIONS, ORDINANCES, AND COMMON LAW, LAWS THAT PROHIBIT DISCRIMINATION BASED
ON ANY PROTECTED CLASSIFICATION, AND ANY OTHER STATUTES OR LAWS RELATING TO AN
EXECUTIVE’S RELATIONSHIP WITH THE COMPANY. THE FOREGOING NOTWITHSTANDING, CLAIMS
FOR WORKERS’ COMPENSATION BENEFITS OR UNEMPLOYMENT INSURANCE, OR ANY OTHER
CLAIMS WHERE MANDATORY ARBITRATION IS PROHIBITED BY LAW, ARE NOT COVERED BY THIS
ARBITRATION PROVISION. THE PARTIES EXPRESSLY WAIVE THE RIGHT TO A JURY TRIAL,
AND AGREE THAT THE ARBITRATOR’S AWARD SHALL BE FINAL AND BINDING ON BOTH
PARTIES. THIS ARBITRATION PROVISION IS TO BE CONSTRUED AS BROADLY AS IS
PERMISSIBLE UNDER APPLICABLE LAW.

 

14.         Representations. Each person executing this Agreement hereby
represents and warrants on behalf of herself and of the entity/individual on
whose behalf she is executing the Agreement that she is authorized to represent
and bind the entity/individual on whose behalf she is executing the Agreement.
Executive specifically represents and warrants to the Company that she
reasonably believes (a) she is not under any contractual or other obligations
that would prevent, limit or impair Executive’s performance of her obligations
under this Agreement and (b) that entering into this Agreement will not result
in a breach of any other agreement to which she is a party.

 

-13-

 

 

15.         Amendments and Waivers. No provisions of this Agreement may be
modified, waived, or discharged except by a written document signed by Executive
and a duly authorized Company officer. Thus, for example, promotions,
commendations, and/or bonuses shall not, by themselves, modify, amend, or extend
this Agreement. A waiver of any conditions or provisions of this Agreement in a
given instance shall not be deemed a waiver of such conditions or provisions at
any other time.

 

16.         Taxes.

 

(a)          Withholdings. The Company may withhold from any compensation and
benefits payable under this Agreement all federal, state, city and other taxes
or amounts as shall be determined by the Company to be required to be withheld
pursuant to applicable laws, or governmental regulations or rulings. Executive
shall be solely responsible for the satisfaction of any taxes (including
employment taxes imposed on employees and penalty taxes on nonqualified deferred
compensation).

 

(b)          Section 280G.

 

In the event that any payment or benefit received or to be received by Executive
pursuant to this Agreement or under any other agreement, contract, award,
arrangement, etc. (collectively, the “Payments”) would result in a “parachute
payment” as described in Section 280G of the Internal Revenue Code of 1986, as
amended (or any successor provision), notwithstanding the other provisions of
this Agreement, or any other agreement, contract, award, arrangement, etc., such
Payments shall not, in the aggregate, exceed the maximum amount that may be paid
to Executive without triggering golden parachute penalties under Section 280G
and related provisions of the Internal Revenue Code, as determined in good faith
by the Company’s independent auditors. If any benefits must be cut back to avoid
triggering such penalties, they shall be cut back in the following order: (A)
cash payments; (B) cancellation of accelerated vesting of equity awards other
than stock options (with the latest vesting reduced first), and (C) cancellation
of accelerated vesting of stock options (with the latest vesting reduced first).
If an amount in excess of the limit set forth in this subsection (b) is paid to
Executive, she shall repay the excess amount to the Company on demand, with
interest at the rate provided for in Internal Revenue Code Section 1274(b)(2)(B)
(or any successor provision). The Company and Executive agree to cooperate with
each other in connection with any administrative or judicial proceedings
concerning the existence or amount of golden parachute penalties. The foregoing
reduction, however, shall only apply if it increases the net amount Executive
would realize from Payments, after payment of income and excise taxes on such
Payments.

 



-14-

 

 

(c)          Section 409A Compliance.



 

(i)          Section 409A Six-Month Delay Rule. If any amounts that become due
under Section 5 of this Agreement constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (or any successor provision), payment of such amounts shall not
commence until  Executive incurs a “separation from service” within the meaning
of Treasury Regulation Section 1.409A-1(h). If, at the time of Executive’s
separation from service, Executive is a “specified employee” (under Section
409A), any benefit as to which Section 409A penalties could be assessed that
becomes payable to Executive on account of her “separation from service”
(including any amounts payable pursuant to the preceding sentence) will not be
paid until after six months and one day after Executive’s separation from
service (the “409A Suspension Period”). Within fourteen (14) calendar days after
the end of the 409A Suspension Period, Executive shall be paid a lump sum
payment in cash equal to any payments delayed because of the preceding sentence,
together with interest on them for the period of delay at a rate not less than
the average prime interest rate published in the Wall Street Journal on any day
chosen by the Company during that period. Thereafter, Executive shall receive
any remaining benefits as if there had not been an earlier delay.

 

(ii)         Interpretation. This Agreement is intended to comply with or be
exempt from Section 409A, and the Company shall have complete discretion to
interpret and construe this Agreement and any associated documents in any manner
that establishes an exemption from (or otherwise conforms them to) the
requirements of Section 409A. To the extent that any regulations or other
guidance issued under Section 409A (after application of the previous sentence)
would result Executive being subject to the payment of interest or any
additional tax under Section 409A, the parties agree, to the extent reasonably
possible, to amend this Agreement in order to avoid the imposition of any such
interest or additional tax under Section 409A, which such amendment shall have
the minimum economic effect necessary and be reasonably determined in good faith
by Executive and the Company, provided it does not increase the overall expense
to the Company in providing the benefits.

 

17.         U.S. Citizenship and Immigration Services. Executive agrees to
timely file all documents required by the Department of Homeland Security to
verify her identity and lawful employment in the United States.

 

18.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute the same instrument.

-15-

 

  

19.         Executive’s Acknowledgement.

 

EXECUTIVE ACKNOWLEDGES THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
COMPANY AND SHE RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE CONTAINED
IN IT (INCLUDING THE AGREEMENTS SET FORTH AS EXHIBITS) AND THAT SHE HAS ENTERED
INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR
REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

Executive FURTHER ACKNOWLEDGES THAT SHE HAS CAREFULLY READ THIS AGREEMENT
(INCLUDING THE AGREEMENTS SET FORTH AS EXHIBITS), THAT SHE UNDERSTANDS ALL OF
SUCH AGREEMENTS, AND THAT SHE HAS BEEN GIVEN THE OPPORTUNITY TO DISCUSS SUCH
AGREEMENTS WITH HER PRIVATE LEGAL COUNSEL AND HAS AVAILED HERSELF OF THAT
OPPORTUNITY TO THE EXTENT SHE WISHED TO DO SO. EXECUTIVE UNDERSTANDS THAT THE
DISPUTE RESOLUTION PROVISIONS OF THIS AGREEMENT GIVE UP THE RIGHT TO A JURY
TRIAL ON MATTERS COVERED BY THEM.

 

[SIGNATURES ON NEXT PAGE]

 



-16-

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 



  Caren Mason         /s/         STAAR Surgical Company         By:   /s/      
  Name:           Title:  



-17-

 

 

Exhibit A

 

FORM OF SEPARATION AGREEMENT AND GENERAL RELEASE

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (this “Agreement”) is hereby
entered into by and between Caren Mason, an individual (“Executive”), and STAAR
Surgical Company, a Delaware corporation, on behalf of itself and any and all
affiliated entities (collectively, the “Company”).

 

Recitals

A.           Executive has been employed by the Company pursuant to an
employment agreement by and between the Company and Executive effective as of
[date] (the “Employment Agreement”), and currently is serving as Chief Executive
Officer;

 

B.           Executive’s employment with the Company and any of its parents,
direct or indirect subsidiaries, affiliates, divisions, or related entities
(collectively referred to herein as the “Company and its Related Entities”) will
be ended on the terms and conditions set forth in this Agreement.

 

Agreement

 

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.          Effective Date. Except as otherwise provided herein, this Agreement
shall be effective on the eighth day after it has been executed by both of the
parties (the “Effective Date”).

 

2.          End of Employment. Executive’s employment with the Company and its
Related Entities has ended or will end, effective as of ___________ Pacific
Time, on _________________ (the “Termination Date”).

 

3.          Continuation of Benefits After the Termination Date. Except as
expressly provided in this Agreement or in the plan documents governing the
Company’s employee benefit plans, after the Termination Date, Executive will no
longer be eligible for, receive, accrue, or participate in any other benefits or
benefit plans provided by the Company and its Related Entities, including,
without limitation, medical, dental and life insurance benefits, and the
Company’s 401(k) retirement plan; provided, however, that nothing in this
Agreement shall waive Executive’s right to any vested benefits, including vested
amounts in the Company’s 401(k) retirement plan, which amounts shall be handled
as provided in the plan.

 

 

 

4.          Payments Upon Termination. Executive will be entitled to receive
payment of the following: (i) all earned but unpaid compensation (including
accrued unpaid vacation) through the effective date of termination, payable on
or before the termination date; and (ii) reimbursement, made in accordance with
Section 4(e) of the Employment Agreement, of any monies advanced or incurred by
Executive in connection with her employment for reasonable and necessary
Company-related expenses incurred on or before the Termination Date. The
provisions of this Agreement shall not waive or terminate any rights to
compensation or vested benefits as required by law, or to indemnification
Executive may have under the Company’s Certificate of Incorporation, Bylaws or
separate indemnification agreement, as applicable.

 

5.          Insurance. Executive will be provided continued coverage under the
Company’s medical, dental and vision insurance benefit plans through the
Termination Date, and thereafter, the Company shall reimburse Executive for the
cost of continuation of such group insurance coverage for herself and her
eligible dependents under the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”) for eighteen (18) months after the
Termination Date.

 

6.          Severance Payment [and Change in Control Benefits]. In return for
Executive’s promises in this Agreement, the Company will provide Executive with
a severance payment in an amount equal to the Base Salary Executive would have
earned over the next eighteen (18) months (less necessary withholdings and
authorized deductions) at her then current Base Salary rate (the “Severance
Payment”) [for Change in Control resignation or termination, add: plus an amount
equal to Executive’s bonus, if any, for the year prior to the end of her
employment and an amount equal to Executive’s target bonus for the year in which
her employment ends], which will be paid in equal monthly installments over the
eighteen (18) months following the Termination Date (the “Severance Period”)
[OR, at the option of the Board: in a lump sum within two business days after
the Effective Date], subject to Section 22, below.

 

7.            Effect of Revocation or Subsequent Employment.

 

(a)          If Executive properly revokes this Agreement in accordance with
Section 14 below, Executive shall not be entitled to receive the payments and
benefits under Sections 5 and 6, above, except that Executive’s rights under
COBRA will continue.

 

(b)          The Company’s obligation to reimburse the premiums for Executive’s
continuation insurance coverage will be extinguished as of the date Executive’s
coverage begins under the group health plan of any new employer. Executive shall
promptly provide written notice to the Company after she learns she will be
eligible for such insurance coverage. If Executive violates the restrictions in
Section 18, below, the Company’s obligation to pay premiums for insurance under
COBRA or otherwise will be immediately extinguished, and the other remedies
specified in Section 18, below, shall apply.

 

-2-

 

8.          Acknowledgement of Total Compensation and Indebtedness. Executive
acknowledges and agrees that the cash payments under Sections 4, 5 and 6 of this
Agreement extinguish any and all obligations for monies, or other compensation
or benefits that Executive claims or could claim to have earned or claims or
could claim is owed to her as a result of her employment by the Company and its
Related Entities through the Termination Date, under the Employment Agreement or
otherwise. Notwithstanding the foregoing, the parties acknowledge and agree that
the provisions of this Section 10 shall not terminate any rights Executive has
under Section 3 or to other payments Executive may have, and to any
indemnification Executive may have under the Company’s Certificate of
Incorporation, Bylaws or separate indemnification agreement, as applicable.

 

9.            Status of Related Agreements and Future Employment.

 

(a)          Agreements Between Executive and the Company. [Agreements to be
scheduled at time].

 

(b)          Employment Agreement. The parties agree that the Employment
Agreement shall be terminated as of the Termination Date. Notwithstanding the
termination of the Employment Agreement, the parties hereto acknowledge that
certain rights and obligations set forth in the Employment Agreement extend
beyond the Termination Date. In the event that any provision of this Agreement
conflicts with Section 6 of the Employment Agreement, the terms and provisions
of the section(s) providing the greatest protection to the Company and its
Related Entities shall control.

 

10.          Release by Executive.

 

(a)          Except for any obligations or covenants of the Company pursuant to
this Agreement and as otherwise expressly provided in this Agreement, Executive,
for herself and her heirs, executors, administrators, assigns, successors and
agents (collectively, the “Executive’s Affiliates”) hereby fully and without
limitation releases and forever discharges the Company and its Related Entities,
and each of their respective agents, representatives, shareholders, owners,
officers, directors, employees, consultants, attorneys, auditors, accountants,
investigators, affiliates, successors and assigns (collectively, the “Company
Releasees”), both individually and collectively, from any and all rights,
claims, demands, liabilities, actions, causes of action, damages, losses, costs,
expenses and compensation, of whatever nature whatsoever, known or unknown,
fixed or contingent, which Executive or any of Executive’s Affiliates has or may
have or may claim to have against the Company Releasees by reason of any matter,
cause, or thing whatsoever, from the beginning of time to the Effective Date
(“Claims”), arising out of, based upon, or relating to his employment or the
termination of her employment with the Company and its Related Entities and/or
her service as an officer of any of the Company Releasees, any agreement or
compensation arrangement between Executive and any of the Company Releasees, to
the maximum extent permitted by law.

 

-3-

 

(b)          Executive specifically and expressly releases any Claims arising
out of or based on: the California Fair Employment and Housing Act, Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the National
Labor Relations Act and the Equal Pay Act, as the same may be amended from time
to time; the California common law on fraud, misrepresentation, negligence,
defamation, infliction of emotional distress or other tort, breach of contract
or covenant, violation of public policy or wrongful termination; state or
federal wage and hour laws, and other provisions of the California Labor Code,
to the extent these may be released herein as a matter of law; or any other
state or federal law, rule, or regulation dealing with the employment
relationship.

 

(c)          Nothing contained in this Section 10 or any other provision of this
Agreement shall release or waive any right that Executive has to indemnification
and/or reimbursement of expenses by the Company and its Related Entities with
respect to which Executive may be eligible as provided in California Labor Code
section 2802, the Company’s and its Related Entities’ Certificates of
Incorporation, Bylaws and any applicable directors and officers, errors &
omissions, umbrella or general liability insurance policies, any indemnification
agreements, including the Employment Agreement; or any other applicable source,
nor prevent Executive from cooperating in an investigation of the Company by the
Equal Employment Opportunity Commission (“EEOC”).

 

11.          Waiver of Civil Code Section 1542.

 

(a)          Executive understands and agrees that the release provided herein
extends to all Claims released above whether known or unknown, suspected or
unsuspected, which may be released as a matter of law. Executive expressly
waives and relinquishes any and all rights she may have under California Civil
Code section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

(b)          Executive expressly waives and releases any rights and benefits
which she has or may have under any similar law or rule of any other
jurisdiction. It is the intention of each party through this Agreement to fully,
finally and forever settle and release the Claims as set forth above. In
furtherance of such intention, the release herein given shall be and remain in
effect as a full and complete release of such matters notwithstanding the
discovery of any additional Claims or facts relating thereto.

 



-4-

 

 

12.         [If Executive is age 40 or over on Termination Date] Release of
Federal Age Discrimination Claims by Executive. Executive hereby knowingly and
voluntarily waives and releases all rights and claims, known or unknown, arising
under the Age Discrimination In Employment Act of 1967, as amended, which she
might otherwise have had against the Company or any of the Company Releasees
regarding any actions which occurred prior to the date that Executive signed
this Agreement, except that Executive is not prevented from cooperating in an
investigation by the EEOC or from filing an EEOC charge other than for personal
relief.

 

13.         Release by Company and its Related Entities. The Company and its
Related Entities hereby release and forever discharge Executive, from any and
all waivable actions, causes of action, covenants, contracts, claims and demands
of whatever character, nature and kind, whether known or unknown, which the
Company and its Related Entities ever had, now have, or any of them hereafter
can, shall or may have by reason of Executive’s employment and/or her service as
a director and/or officer of the Company and/or its Related Entities; provided,
however, that this general release shall not apply, or be deemed or construed to
apply, to (a) any of Executive’s continuing obligations pursuant to the
Employment Agreement, or (b) any criminal conduct or acts or omissions
constituting willful misconduct or gross negligence by Executive.

 

14.          Review and Revocation Rights. Executive hereby is advised of the
following:

 

(a)          Executive has the right to consult with an attorney before signing
this Agreement and is encouraged by the Company to do so;

 

(b)          Executive has twenty-one (21) days from her receipt of this
Agreement to consider it; and

 

(c)          Executive has seven (7) days after signing this Agreement to revoke
this Agreement, and this Agreement will not be effective until that revocation
period has expired without revocation. Executive agrees that in order to
exercise her right to revoke this Agreement within such seven (7) day period,
she must do so in a signed writing delivered to the Company’s Board of Directors
of the Company (“Board”) before the close of business on the seventh calendar
day after she signs this Agreement.

 

15.         Confidentiality of Agreement. After the execution of this Agreement
by Executive, neither Executive, her attorney, nor any person acting by,
through, under or in concert with them, shall disclose any of the terms of or
amount paid under this Agreement (other than to state that the Company has filed
this Agreement and/or agreements related thereto as public documents) or the
negotiation thereof to any individual or entity; provided, however, that the
foregoing shall not prevent such disclosures by Executive to his attorney, tax
advisors and/or immediate family members, or as may be required by law.

 

16.         No Filings. Executive represents that she has not filed any waivable
lawsuits, claims, charges or complaints, which are pending as of the date
hereof, against the Company Releasees with any local, state or federal agency or
court from the beginning of time to the date of execution of this Agreement and
that, if any such agency or court ever assumes jurisdiction over any such
lawsuit, claim, charge or complaint and/or purports to bring any legal
proceeding, in whole or in part, on behalf of Executive based upon events
occurring prior to the execution of this Agreement, Executive will request such
agency or court to withdraw from and/or to dismiss the lawsuit, claim, charge or
complaint with prejudice.

 

-5-

 

 

17.         Confidential and Proprietary Information. Executive acknowledges
that certain information, observations and data obtained by her during the
course of or related to her employment with the Company and its Related Entities
(including, without limitation, projection programs, business plans, business
matrix programs (i.e., measurement of business), strategic financial
projections, certain financial information, shareholder information, product
design information, marketing plans or proposals, personnel information,
customer lists and other customer information) are the sole property of the
Company and its Related Entities and constitute Proprietary Information as
defined in Section 6 of the Employment Agreement. Executive represents and
warrants that she has returned all files, customer lists, financial information
and other property of the Company and its Related Entities that were in
Executive’s possession or control without retaining copies thereof. Executive
further represents and warrants that she does not have in her possession or
control any files, customer lists, financial information or other property of
the Company and its Related Entities. In addition to her promises in Section 6
of the Employment Agreement, Executive agrees that she will not disclose to any
person or use any such information, observations or data without the written
consent of the Board. If Executive is served with a deposition subpoena or other
legal process calling for the disclosure of such information, or if she is
contacted by any third person requesting such information, she will notify the
Board as soon as is reasonably practicable after receiving notice and will
reasonably cooperate with the Company and its Related Entities in minimizing the
disclosure thereof; provided, that nothing in this Agreement will affect
Executive’s obligations to testify truthfully in response to any subpoena or
other legally required discovery proceeding.

 

18.          Prohibited Activities.

 

(a)          Non-Solicitation of Customers and Other Business Partners.
Executive recognizes that by virtue of her employment with the Company, she will
be introduced to and involved in the solicitation and servicing of existing
customers and other business partners of the Company and new customers and
business partners obtained by the Company during her employment. Executive
understands and agrees that all efforts expended in soliciting and servicing
such customers and business partners shall be for the benefit of the Company.
Executive further agrees that during her employment with the Company she will
not engage in any conduct which could in any way jeopardize or disturb any of
the customer and business partner relationships of the Company. In addition,
Executive agrees that, for a period beginning on the Effective Date and ending
twelve (12) months after termination of Executive’s employment with the Company,
regardless of the reason for such termination, Executive shall not use any
Proprietary Information to, directly or indirectly, solicit, direct, interfere
with, or entice away from the Company any existing customer, licensee, licensor,
vendor, contractor or distributor of the Company or for the customer or other
business partner to expand its business with a competitor, without the prior
written consent of the Board.

 

-6-

 

(b)          Non-Solicitation of Employees. Executive recognizes the substantial
expenditure of time and effort which the Company devotes to the recruitment,
hiring, orientation, training and retention of its employees. Accordingly,
Executive agrees that, for a period beginning on the Effective Date and ending
twelve (12) months after termination of Executive’s employment with the Company,
regardless of the reason for such termination, Executive shall not use any
Proprietary Information, directly or indirectly, for herself or on behalf of any
other person or entity, solicit, offer employment to, hire or otherwise retain
the services of any employee of the Company in a position classified as exempt
from overtime pay requirements. For purposes of the foregoing, “employee of the
Company” shall include any person who was an employee of the Company at any time
within six (6) months prior to the prohibited conduct.

 

(c)          Scope of Restrictions. Executive agrees that the restrictions in
Sections 18 (a) and (b), above, are reasonable and necessary to protect the
Company’s trade secrets. To the extent that any of the provisions in this
Section 18 are held to be overly broad or otherwise unenforceable at the time
enforcement is sought, Executive agrees that the provision shall be reformed and
enforced to the greatest extent permissible by law. Executive further agrees
that if any portion of this Section 18 is held to be unenforceable, that the
remaining provisions of it shall be enforced as written.

 

19.          Remedies. Executive acknowledges that any misuse of Proprietary
Information belonging to the Company and its Related Entities, or any violation
of Section 6 of the Employment Agreement, and any violation of Sections 15, 17
and 18 of this Agreement, will result in irreparable harm to the Company and its
Related Entities, and therefore, the Company and its Related Entities shall, in
addition to any other remedies, be entitled to immediate injunctive relief. To
the extent there is any conflict between Section 6 of the Employment Agreement
and this Section 19, the provision providing the greatest protection to the
Company and its Related Entities shall control. In addition, in the event of a
breach of any provision of this Agreement by Executive, including Sections 15,
17 and 18, Executive shall forfeit, and the Company and its Related Entities may
cease paying, any unpaid installments of the Severance Payment and providing any
further medical insurance benefits under Sections 5 and 6, above.

 

20.          Cooperation Clause.

 

(a)          To facilitate the orderly conduct of the Company and its Related
Entities’ businesses, for the Severance Period, Executive agrees to cooperate,
at no charge, with the Company and its Related Entities’ reasonable requests for
information or assistance related to the time of her employment.

 

-7-

 

(b)          For the Severance Period, Executive agrees to cooperate, at no
charge, with the Company’s and its Related Entities’ and its or their counsel’s
reasonable requests for information or assistance related to (i) any
investigations (including internal investigations) and audits of the Company’s
and its Related Entities’ management’s current and past conduct and business and
accounting practices and (ii) the Company’s and its Related Entities’ defense
of, or other participation in, any administrative, judicial, or other proceeding
arising from any charge, complaint or other action which has been or may be
filed relating to the period during which Executive was employed by the Company
and its Related Entities. The Company will promptly reimburse Executive for her
reasonable, customary and documented out-of-pocket business expenses in
connection with the performance of her duties under this Section 20. Except as
required by law or authorized in advance by the Board of Directors of the
Company, Executive will not communicate, directly or indirectly, with any third
party other than Executive’s legal counsel, including any person or
representative of any group of people or entity who is suing or has indicated
that a legal action against the Company and its Related Entities or any of their
directors or officers is being contemplated, concerning the management or
governance of the Company and its Related Entities, the operations of the
Company and its Related Entities, the legal positions taken by the Company and
its Related Entities, or the financial status of the Company and its Related
Entities. If asked about any such individuals or matters, Executive shall say:
“I have no comment,” and shall direct the inquirer to the Company. Executive
acknowledges that any violation of this Section 20 will result in irreparable
harm to the Company and its Related Entities and will entitle the Company and
its Related Entities to injunctive relief.

 

21.         No Future Employment. Executive understands that her employment with
the Company and its Related Entities will irrevocably end as of the Termination
Date and will not be resumed at any time in the future. Executive agrees that
she will not apply for, seek or accept employment by the Company and its Related
Entities at any time, unless invited to do so by the Company and its Related
Entities.

 

22.         Tax Issues. The parties agree that the payments and benefits
provided under this Agreement, and all other contracts, arrangements or programs
that apply to her, shall be subject to Section 16 of the Employment Agreement.

 

23.         Non-disparagement. Executive agrees not to criticize, denigrate, or
otherwise disparage the Company and its Related Entities, or any of their
directors, officers, products, processes, experiments, policies, practices,
standards of business conduct, or areas or techniques of research. The Company
agrees not to authorize or condone denigrating or disparaging statements about
Executive to any third party, including by press release or other formally
released announcement. Factually accurate statements in legal or public filings
shall not violate this provision. In addition, nothing in this Section 23 shall
prohibit Executive or the Company or the Board, or any of their employees or
members from complying with any lawful subpoena or court order or taking any
other actions affirmatively authorized by law.

 

24.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
principles of conflict of laws.

 

25.         Dispute Resolution. The parties hereby agree that all disputes,
claims or controversies arising from or otherwise in connection with this
Agreement (except for injunctive relief sought by either party) between them and
between Executive and any of the Company’s affiliated entities and the successor
of all such entities, and any director, shareholder or employee of the Company
will be resolved in accordance with Section 13 of the Employment Agreement,
except for its attorneys’ fee provision.

 

-8-

 

 

26.         Attorneys’ Fees. Except as otherwise provided herein, in any action,
litigation or proceeding between the parties arising out of or in relation to
this Agreement, including any purported breach of this Agreement, the prevailing
party shall be entitled to an award of its costs and expenses, including
reasonable attorneys’ fees.

 

27.         Non-Admission of Liability. The parties understand and agree that
neither the payment of any sum of money nor the execution of this Agreement by
the parties will constitute or be construed as an admission of any wrongdoing or
liability whatsoever by any party.

 

28.         Severability. If any one or more of the provisions contained herein
(or parts thereof), or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity
and enforceability of any such provision in every other respect and of the
remaining provisions hereof will not be in any way impaired or affected, it
being intended that all of the rights and privileges shall be enforceable to the
fullest extent permitted by law.

 

29.         Entire Agreement. This Agreement represents the sole and entire
agreement among the parties and, except as expressly stated herein, supersedes
all prior agreements, negotiations and discussions among the parties with
respect to the subject matters contained herein.

 

30.         Waiver. No waiver by any party hereto at any time of any breach of,
or compliance with, any condition or provision of this Agreement to be performed
by any other party hereto may be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any prior or subsequent time.

 

31.         Amendment. This Agreement may be modified or amended only if such
modification or amendment is agreed to in writing and signed by duly authorized
representatives of the parties hereto, which writing expressly states the intent
of the parties to modify this Agreement.

 

32.         Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed to be an original as against any party that has signed
it, but both of which together will constitute one and the same instrument.

 

33.         Assignment. This Agreement inures to the benefit of and is binding
upon the Company and its successors and assigns, but Executive’s rights under
this Agreement are not assignable, except to his estate.

 

34.         Notice. All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) if personally delivered or delivered by overnight courier; (b) if
sent by electronic mail, telecopy or facsimile (except for legal process); or
(c) if mailed by overnight or by first class, United States certified or
registered mail, postage prepaid, return receipt requested, and properly
addressed as follows:

-9-

 

 

If to the Company: STAAR Surgical Company   1911 Walker Ave.   Monrovia,
California 91016   Attn: Board of Directors       Fax No. [insert]    

 

If to Executive: [name]       [address]               Email:       Fax No:    

 

Such addresses may be changed, from time to time, by means of a notice given in
the manner provided above. Notice will conclusively be deemed to have been given
when personally delivered (including, but not limited to, by messenger or
courier); or if given by mail, on the third business day after being sent by
first class, United States certified or registered mail; or if given by Federal
Express or other similar overnight service, on the date of delivery; or if given
by electronic mail, telecopy or facsimile machine during normal business hours
on a business day, when confirmation of transmission is indicated by the
sender’s machine; or if given by electronic mail, telecopy or facsimile machine
at any time other than during normal business hours on a business day, the first
business day following when confirmation of transmission is indicated by the
sender’s machine. Unless otherwise agreed, notices, requests, demands and other
communications delivered to legal counsel of any party hereto, whether or not
such counsel shall consist of in-house or outside counsel, shall not constitute
duly given notice to any party hereto.

 

35.          Miscellaneous Provisions.

 

(a)          The parties represent that they have read this Agreement and fully
understand all of its terms; that they have conferred with their attorneys, or
have knowingly and voluntarily chosen not to confer with their attorneys about
this Agreement; that they have executed this Agreement without coercion or
duress of any kind; and that they understand any rights that they have or may
have, and they are signing this Agreement with full knowledge of any such
rights.

 

(b)          Both parties have participated in the drafting of this Agreement
with the assistance of counsel to the extent they desired. The language in all
parts of this Agreement must be in all cases construed simply according to its
fair meaning and not strictly for or against any party. Whenever the context
requires, all words used in the singular must be construed to have been used in
the plural, and vice versa, and each gender must include any other gender. The
captions of the Sections of this Agreement are for convenience only and must not
affect the construction or interpretation of any of the provision herein.

 

-10-

 

(c)          Each provision of this Agreement to be performed by a party hereto
is both a covenant and condition, and is a material consideration for the other
party’s performance hereunder, and any breach thereof by the party will be a
material default hereunder. All rights, remedies, undertakings, obligations,
options, covenants, conditions and agreements contained in this Agreement are
cumulative and no one of them is exclusive of any other. Time is of the essence
in the performance of this Agreement.

 

(d)          Each party acknowledges that no representation, statement or
promise made by any other party, or by the agent or attorney of any other party,
except for those in this Agreement, has been relied on by her or it in entering
into this Agreement.

 

(e)          Unless expressly set forth otherwise, all references herein to a
“day” are deemed to be a reference to a calendar day. All references to
“business day” mean any day of the year other than a Saturday, Sunday or a
public or bank holiday in Orange County, California. Unless expressly stated
otherwise, cross-references herein refer to provisions within this Agreement and
are not references to any other document.

 

(f)          Each party to this Agreement will cooperate fully in the execution
of any and all other documents and in the completion of any additional actions
that may be necessary or appropriate to give full force and effect to the terms
and intent of this Agreement.

 

EACH OF THE PARTIES ACKNOWLEDGES THAT SHE/IT HAS READ THIS AGREEMENT,
UNDERSTANDS IT AND IS VOLUNTARILY ENTERING INTO IT, AND THAT IT INCLUDES A
WAIVER OF THE RIGHT TO A TRIAL BY JURY, AND, WITH RESPECT TO EXECUTIVE, SHE
UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

 

[SIGNATURES ON NEXT PAGE]

 

-11-

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 

EXECUTIVE:         Caren Mason       COMPANY:   STAAR Surgical Company          
By:               Name:               Title:  

 



-12-

